UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 04-2323



In Re:   DANIEL DOYON,

                                                                     Debtor.

------------------------

MARC L. JORDAN,

                                                    Plaintiff - Appellant,

           versus

GEORGE W. LIEBMANN,

                                                     Defendant - Appellee,

HEIDI RICHARDSON,

                                                         Creditor - Appellee,

UNITED STATES     TRUSTEE   FOR    THE   DISTRICT   OF
MARYLAND,

                                                          Trustee - Appellee,

           and

JOEL P. GOLDBERGER,

                                                                     Trustee,

           and

DANIEL DOYON; OREGON COLLEGE SAVINGS PLAN,

                                                                  Defendants.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-50-WMN; BK-02-66141-SD)


Submitted:   May 25, 2005                     Decided:   July 6, 2005


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Jordan, JORDAN & TELL, L.L.P., Columbia, Maryland,
Appellant Pro Se.   Orbie R. Shively, GEORGE W. LIEBMANN, P.A.,
Baltimore, Maryland; Michael J. Avenatti, Prescott A. Baier, Santa
Monica, California; Clarkson McDow, United States Trustee, Donald
F. Walton, Acting General Counsel, Paul W. Bridenhagen, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Marc L. Jordan, an attorney, appeals the district court’s

order affirming the bankruptcy court’s order limiting his fees in

the underlying bankruptcy proceeding.         We have reviewed the record

included on appeal, including the opinions of both courts below, as

well   as    the   parties’   briefs   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Jordan v. Liebmann (In re Doyon), Nos. CA-04-50-WMN;

BK-02-66141-SD (D. Md. Oct. 1, 2004).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -